DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 recites “signals that are more accurate that previous iterations of the distribution based Images” should be changed to “signals that are more accurate than previous iterations of the distribution based Images”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "comparison of the first ultrasound color Doppler image to the second ultrasound color Doppler image having an accurate color Doppler signal" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swisher et al. (US Pub No. US 2020/0405269).
Regarding claim 1, Swisher teaches a computer implemented method, comprising (para. 0042; systems and/or methods are implemented using a programmable device, such as a computer-based system or programmable logic) : 
receiving, via a processor (220), a first ultrasound color Doppler image having a color Doppler signal that is inaccurate(202) (figure 2, para. 0025; the processor, to receive undersampled ultrasound data 202); and
 outputting, via the processor utilizing a generative adversarial network (GAN) system (240) that has been trained, a second ultrasound color Doppler image based on the first ultrasound color Doppler image, wherein the second ultrasound color Doppler image accurately represents the color Doppler signal (figure 2, para. 0025; modify, using a neural network 240, the undersampled ultrasound data to represent sufficiently-sampled ultrasound data 204, and generate an ultrasound image 206 based on the modified ultrasound data. he neural network 240 may implement at least a portion of a generative adversarial network (GAN)).

Regarding claim 2, Swisher teaches the computer implemented method of claim 1, wherein the first ultrasound color Doppler image is of a fine blood vessel area (para. 0044; the present system may be used to obtain and/or record image information related to, but not limited to renal, testicular, breast, ovarian, uterine, thyroid, hepatic, lung, musculoskeletal, splenic, cardiac, arterial and vascular systems).

Regarding claim 5, Swisher teaches the computer implemented method of claim 1, wherein the GAN system comprises a generator (310) and a discriminator (320), and the method comprises training the GAN system by (figure 3, para. 0026; The GAN 300 includes a generator 310 and a discriminator 320.): 
providing to the generator, via the processor, one or more ultrasound color Doppler images having respective color Doppler signals that are inaccurate (figure 3, para. 0026; To train the network, GAN 300 receives, as inputs, a sufficiently-sampled dataset 302 and a sparse (or undersampled) dataset 304.); 
generating at the generator, via the processor, one or more distribution-based images based on the one or more ultrasound color Doppler images having respective color Doppler signals that are inaccurate (para. 0028; The generator 310 includes a multilayered network of artificial neural nodes trained to do generate the data missing from the reduced samples dataset 304, which is combined with the reduced samples dataset 304 to produce a modified dataset 306. The modified dataset 306 includes the real image data (e.g., data from either the image space or the k-space) retained from the fully sampled dataset after the down sampling, and the image data produced by the generator to represent the missing data removed by the downsampling. The generator 310 may implement a generative classification model, which for a set of input data that classified into labels y, learns the joint probability distribution p(x,y), which can be used to generate likely (x,y) pairs for any set of unknown input data x. ); 
determining at the discriminator, via the processor, whether the respective color Doppler signals of the one or more distribution-based images are accurately represented within the one or more distribution-based images by comparing the distribution-based images to one or more ultrasound color Doppler images having respective color Doppler signals that are accurate (paras. 0028-0029; The discriminator 302 includes another multilayered network of artificial neural nodes trained to differentiate or discriminate between real (e.g., actual or correctly estimated) image data and fake (e.g., incorrectly estimated) image data. The discriminator 302 learns the conditional probability distribution p(y|x), that is, the probability of a label y (e.g., real or fake) given an input x.); and 
updating the generator, via the processor, based on the comparison of the one or more distribution-based images to the one or more ultrasound color Doppler images having respective color Doppler signals that are accurate (para. 0029; The distribution functions are updated until convergence, that is, until the generator 310 and discriminator 320 can no longer improve because the discriminator is no longer able to differentiate between the two distributions.).

Regarding claim 6, Swisher teaches the computer implemented based method of claim 5, comprising determining at the discriminator, via the processor, one or more loss functions indicative of errors in the one or more distribution-based images based on the comparison to the one or more ultrasound color Doppler images having respective color Doppler signals that are accurate (figure 5, paras. 0029 and 0036; An error signal (e.g., loss of cost function 519) is computed based on the accuracy of the determination with respect to sample 514 in view of the real sample 512. The activation rules for one or more of the nodes of the discriminator and generator are then updated in a manner aimed to reduce the error signal.).

Regarding claim 7, Swisher teaches the computer implemented method of claim 6, wherein updating the generator, via the processor, comprises updating the generator based on the one or more loss functions so that the generator generates subsequent distribution-based images having respective color Doppler signals that are more accurate (figure 5, paras. 0029 and 0036; An error signal (e.g., loss of cost function 519) is computed based on the accuracy of the determination with respect to sample 514 in view of the real sample 512. The activation rules for one or more of the nodes of the discriminator and generator are then updated in a manner aimed to reduce the error signal.).

Regarding claim 8, Swisher teaches a computer implemented method, comprising (para. 0042; systems and/or methods are implemented using a programmable device, such as a computer-based system or programmable logic) :  
training, via a processor, a generative adversarial network (GAN) system comprising a generator and a discriminator by (figure 3, para. 0026; The GAN 300 includes a generator 310 and a discriminator 320.): 
providing to the generator, via the processor, a first ultrasound color Doppler image having an inaccurate color Doppler signal (figure 3, para. 0026; To train the network, GAN 300 receives, as inputs, a sufficiently-sampled dataset 302 and a sparse (or undersampled) dataset 304.); 
generating at the generator, via the processor, a first distribution-based image based on the first ultrasound color Doppler image (para. 0028; The generator 310 includes a multilayered network of artificial neural nodes trained to do generate the data missing from the reduced samples dataset 304, which is combined with the reduced samples dataset 304 to produce a modified dataset 306. The modified dataset 306 includes the real image data (e.g., data from either the image space or the k-space) retained from the fully sampled dataset after the down sampling, and the image data produced by the generator to represent the missing data removed by the downsampling. The generator 310 may implement a generative classification model, which for a set of input data that classified into labels y, learns the joint probability distribution p(x,y), which can be used to generate likely (x,y) pairs for any set of unknown input data x. );  
determining at the discriminator, via the processor, whether a color Doppler signal of the first distribution-based image is accurately represented within the first distribution-based image by comparing the first distribution-based image to a second ultrasound color Doppler image having an accurate color Doppler signal (paras. 0028-0029; The discriminator 302 includes another multilayered network of artificial neural nodes trained to differentiate or discriminate between real (e.g., actual or correctly estimated) image data and fake (e.g., incorrectly estimated) image data. The discriminator 302 learns the conditional probability distribution p(y|x), that is, the probability of a label y (e.g., real or fake) given an input x.); and 
updating the generator, via the processor, based on the comparison of the first distribution-based image to the second ultrasound color Doppler image (para. 0029; The distribution functions are updated until convergence, that is, until the generator 310 and discriminator 320 can no longer improve because the discriminator is no longer able to differentiate between the two distributions.).

Regarding claim 9, Swisher teaches the computer implemented method of claim 8, comprising determining at the discriminator, via the processor, one or more loss functions indicative of errors in the first distribution-based image based on the comparison to the second ultrasound color Doppler image (figure 5, paras. 0029 and 0036; An error signal (e.g., loss of cost function 519) is computed based on the accuracy of the determination with respect to sample 514 in view of the real sample 512. The activation rules for one or more of the nodes of the discriminator and generator are then updated in a manner aimed to reduce the error signal.).

Regarding claim 10, Swisher teaches the computer implemented method of claim 9, wherein updating the generator, via the processor, comprises updating the generator based on the one or more loss functions so that the generator generates subsequent distribution-based images having respective color Doppler signals that are more accurate that previous iterations of the distribution-based images (figure 5, paras. 0029 and 0036; An error signal (e.g., loss of cost function 519) is computed based on the accuracy of the determination with respect to sample 514 in view of the real sample 512. The activation rules for one or more of the nodes of the discriminator and generator are then updated in a manner aimed to reduce the error signal.).

Regarding claim 11, Swisher teaches the computer implemented method of claim 8, comprising: 
providing to the generator, via the processor, a third ultrasound color Doppler image having an inaccurate color Doppler signal (figure 5, paras. 0035-0036; the generator is trained with  plurality of sparsely sampled images (508)); and 
generating at the generator, via the processor, a second distribution-based image based on the third ultrasound color Doppler image having a more accurate color Doppler signal than the first distribution-based image (figure 5, the generator generates sufficiently-sampled images, where each sufficiently-sampled image corresponds to the sparsely sampled image the generator was trained with. With each repeated iteration, the generator and the discriminator are optimized to produce more accurate data, therefore, the second distribution based image is more accurate than the first distribution based image).  
Regarding claim 12, Swisher teaches the computer implemented method of claim 8, comprising utilizing a trained GAN system to: 
receive, via the processor, a third ultrasound color Doppler image having a color Doppler signal that is inaccurate (figure 5, paras. 0035-0036; the generator is trained with  plurality of sparsely sampled images (508), and runs in a repeated manor, after producing a first modified image corresponding to the first sparsely sampled image, it moves to the next image in the image sets.); and 
output, via the processor, a fourth ultrasound color Doppler image based on the third ultrasound color Doppler image, wherein the forth ultrasound color Doppler image accurately represents the color Doppler signal (paras. 0028-0029 and 0036, the generator generates sufficiently-sampled images, where each sufficiently-sampled image corresponds to the sparsely sampled image the generator was trained with. With each repeated iteration, the generator and the discriminator are optimized to produce more accurate data.).  

 Regarding claim 13, Swisher teaches the computer implemented method of claim 8, wherein the first and second ultrasound color Doppler images are of a fine blood vessel area (para. 0044; the present system may be used to obtain and/or record image information related to, but not limited to renal, testicular, breast, ovarian, uterine, thyroid, hepatic, lung, musculoskeletal, splenic, cardiac, arterial and vascular systems).

 Regarding claim 16, Swisher teaches a generative adversarial network (GAN) system, comprising (figure 3, para. 0026; the GAN 300 includes a generator 310 and a discriminator 320.): 
a generator sub-network configured to receive a first ultrasound color Doppler image having an inaccurate color Doppler signal, wherein the generator sub-network is configured to generate a distribution-based image based on the first ultrasound color Doppler image (figure 3; paras. 0026-0028;  The generator 310, produces a modified dataset 306 (also referred to as generated sufficiently-sampled dataset) based on the sparse dataset 304, e.g., using the sparse dataset 304 to seed the generation of the modified dataset 306. The generator 310 may implement a generative classification model, which for a set of input data that classified into labels y, learns the joint probability distribution p(x,y), which can be used to generate likely (x,y) pairs for any set of unknown input data x.); and 
a discriminator sub-network configured to determine one or more loss functions indicative of errors in the distribution-based image based on a comparison of the first ultrasound color Doppler image to the second ultrasound color Doppler image having an accurate color Doppler signal, wherein the generator sub-network is configured to be updated based on the one or more loss functions so that the generator sub-network generates subsequent distribution-based images having respective color Doppler signals that are more accurate that previous iterations of the distribution-based images (paras. 0028-0029 and 0036; the discriminator 302 learns the conditional probability distribution p(y|x), that is, the probability of a label y (e.g., real or fake) given an input x. The generative and discriminative distribution functions of the generator 310 and discriminator 320, respectively, are simultaneously updated, e.g., by backpropagation or other optimization algorithm to minimize (as shown in block 340) the cost function or error computed at block 330.). 

Regarding claim 17, Swisher teaches the GAN system of claim 16, wherein the GAN system is configured upon training to receive a third ultrasound color Doppler image having a color Doppler signal that is inaccurate and output a fourth ultrasound color Doppler image based on the third ultrasound color Doppler image, wherein the forth ultrasound color Doppler image accurately represents the color Doppler signal (paras. 0028-0029 and 0036, the generator generates sufficiently-sampled images, where each sufficiently-sampled image corresponds to the sparsely sampled image the generator was trained with. With each repeated iteration, the generator and the discriminator are optimized to produce more accurate data.).  

Regarding claim 18, Swisher teaches the GAN system of claim 16, wherein the first and second ultrasound color Doppler images are of a fine blood vessel area (para. 0044; the present system may be used to obtain and/or record image information related to, but not limited to renal, testicular, breast, ovarian, uterine, thyroid, hepatic, lung, musculoskeletal, splenic, cardiac, arterial and vascular systems).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swisher et al. (US Pub No. US 2020/0405269) in the view of Baranger et al. (NPL: “Adaptive Spatiotemporal SVD Clutter Filtering for Ultrafast Doppler Imaging Using Similarity of Spatial Singular Vectors”, [2018]).
Regarding claim 3, Swisher teaches the computer implemented method of claim 1, however fails to explicitly teach wherein the color Doppler signal comprises a clutter filtered color Doppler signal.
Baranger, in the same field of endeavor, teaches wherein the color Doppler signal comprises a clutter filtered color Doppler signal (introduction section; We showed that SVD-based spatiotemporal filtering was much more efficient to remove clutter than a classical high-pass filter or a down-mixing filter, especially in the case of very slow blood flows or strong motion artifacts.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Swisher to include the clutter filtering of Baranger. This would increase sensitivity to blood flow in doppler images which helps in discriminating between blood flow and tissue signals as disclosed within Baranger in the introduction section.

Regarding claim 4, Swisher teaches the computer implemented method of claim 3, however fails to explicitly teach wherein the clutter filtered color Doppler signal was generated via a singular value decomposition filter or a wall filter applied to the color Doppler signal.
Baranger, in the same field of endeavor, teaches wherein the clutter filtered color Doppler signal was generated via a singular value decomposition filter or a wall filter applied to the color Doppler signal (introduction section; We showed that SVD-based spatiotemporal filtering was much more efficient to remove clutter than a classical high-pass filter or a down-mixing filter, especially in the case of very slow blood flows or strong motion artifacts.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Swisher to include the singular value decomposition filter of Baranger. This would increase sensitivity to blood flow in doppler images which helps in discriminating between blood flow and tissue signals as disclosed within Baranger in the introduction section. The singular value decomposition filter would be more efficient in removing clutter from images.

Regarding claim 14, Swisher teaches the computer implemented method of claim 8, however fails to explicitly teach wherein the inaccurate color Doppler signal of the first ultrasound color Doppler image and the accurate color Doppler signal of the second ultrasound color Doppler image comprise clutter filtered color Doppler signals.
Baranger, in the same field of endeavor, teaches wherein the inaccurate color Doppler signal of the first ultrasound color Doppler image and the accurate color Doppler signal of the second ultrasound color Doppler image comprise clutter filtered color Doppler signals (introduction section; We showed that SVD-based spatiotemporal filtering was much more efficient to remove clutter than a classical high-pass filter or a down-mixing filter, especially in the case of very slow blood flows or strong motion artifacts.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Swisher to include the clutter filtering of Baranger. This would increase sensitivity to blood flow in doppler images which helps in discriminating between blood flow and tissue signals as disclosed within Baranger in the introduction section.

Regarding claim 15, Swisher teaches the computer implemented method of claim 14, however fails to explicitly teach wherein the clutter filtered color Doppler signals were generated via a singular value decomposition filter or a wall filter applied to the inaccurate color Doppler signal of the first ultrasound color Doppler image and the accurate color Doppler signal of the second ultrasound color Doppler image.
Baranger, in the same field of endeavor, teaches wherein the clutter filtered color Doppler signals were generated via a singular value decomposition filter or a wall filter applied to the inaccurate color Doppler signal of the first ultrasound color Doppler image and the accurate color Doppler signal of the second ultrasound color Doppler image (introduction section; We showed that SVD-based spatiotemporal filtering was much more efficient to remove clutter than a classical high-pass filter or a down-mixing filter, especially in the case of very slow blood flows or strong motion artifacts.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Swisher to include the singular value decomposition filter of Baranger. This would increase sensitivity to blood flow in doppler images which helps in discriminating between blood flow and tissue signals as disclosed within Baranger in the introduction section. The singular value decomposition filter would be more efficient in removing clutter from images.

Regarding claim 19, Swisher teaches the GAN system of claim 18, however fails to explicitly teach wherein the inaccurate color Doppler signal of the first ultrasound color Doppler image and the accurate color Doppler signal of the second ultrasound color Doppler image comprise clutter filtered color Doppler signals.
Baranger, in the same field of endeavor, teaches wherein the inaccurate color Doppler signal of the first ultrasound color Doppler image and the accurate color Doppler signal of the second ultrasound color Doppler image comprise clutter filtered color Doppler signals (introduction section; We showed that SVD-based spatiotemporal filtering was much more efficient to remove clutter than a classical high-pass filter or a down-mixing filter, especially in the case of very slow blood flows or strong motion artifacts.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Swisher to include the clutter filtering of Baranger. This would increase sensitivity to blood flow in doppler images which helps in discriminating between blood flow and tissue signals as disclosed within Baranger in the introduction section.

Regarding claim 20, Swisher teaches the GAN system of claim 19, however fails to explicitly teach wherein the clutter filtered color Doppler signals were generated via a singular value decomposition filter or a wall filter applied to the inaccurate color Doppler signal of the first ultrasound color Doppler image and the accurate color Doppler signal of the second ultrasound color Doppler image.
Baranger, in the same field of endeavor, teaches wherein the clutter filtered color Doppler signals were generated via a singular value decomposition filter or a wall filter applied to the inaccurate color Doppler signal of the first ultrasound color Doppler image and the accurate color Doppler signal of the second ultrasound color Doppler image (introduction section; We showed that SVD-based spatiotemporal filtering was much more efficient to remove clutter than a classical high-pass filter or a down-mixing filter, especially in the case of very slow blood flows or strong motion artifacts.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Swisher to include the singular value decomposition filter of Baranger. This would increase sensitivity to blood flow in doppler images which helps in discriminating between blood flow and tissue signals as disclosed within Baranger in the introduction section. The singular value decomposition filter would be more efficient in removing clutter from images.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z.M.A./Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793